Citation Nr: 1429819	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD) or adjustment disorder with depression and anxiety.

2.  Entitlement to service connection for a bilateral ankle disability.  


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in December 2013, at which time the issues currently on appeal were remanded for additional development.  


FINDING OF FACT

A bilateral ankle disability is not etiologically related to active service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 U.S.C.A. § 1154 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).

Bilateral Ankle Disability

The Veteran asserts that he has a bilateral ankle disability as a result of active service.  

The Veteran's service medical records are silent for any diagnosis or treatment or any problems or issues related to the ankles.  In post-service medical treatment records, the Veteran did not complain about bilateral ankle pain until December 2009, over 20 years after separation from active service, when he stated that he injured his ankles about 15 to 20 years prior while playing football.  In December 2009, the Veteran was diagnosed with bilateral Achilles tendinopathy.

The Veteran has never asserted a specific service-related injury or accident that would have resulted in his bilateral ankle disability.  The history of an injury 15 to 20 years before reported in December 2009 does not date back to service as the Veteran separated from service in January 1988.  None of the service medical records or post-service records show any statements relating any bilateral ankle disability to service, or any medical opinions stating that any bilateral ankle disability is related to his active service.  In sum, while the Veteran does have a currently diagnosed bilateral ankle disability, there is no evidence suggesting that any bilateral ankle disability is related to active service in any way. 

Despite not having asserted any specific in-service ankle injury, the Veteran claims his bilateral ankle disability is related to his active service without having referenced any event, disease, or injury in service as the alleged precursor of the injury.  Where the evidence does not show any event, disease, or injury in service, VA is not required to obtain an examination or medical opinion.  38 C.F.R. § 3.159 (2013).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Although lay persons are competent to provide opinions on some medical issues, causation of a bilateral Achilles tendinopathy, the ankle disability with which the Veteran has been diagnosed, falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although he is competent to describe his symptoms and their onset, the Veteran's statements regarding the bilateral ankle disability's etiology are of limited probative value because that determination involves a complex medical question.  Therefore, the Board finds that the evidence does not show 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.  




REMAND

The Board regrets the additional delay, but finds that additional development is required before the Veteran's claim is decided.

The Veteran asserts that he has a psychiatric disability, to include PTSD or adjustment disorder with depression and anxiety, as a result of active service.  

The Veteran's service medical records show that he was hospitalized in November 1987 for alcohol intoxication and underwent a 10-day in-patient alcohol detoxification program.  During his stay in the hospital, the Veteran stated that he was depressed, and expressed the belief that most of his problems stemmed from excessive alcohol consumption.  The physician's initial impression was that the Veteran experienced alcohol dependence abuse, and adjustment disorder with mixed disturbance of mood and conduct.  He was finally diagnosed with alcohol dependence and cannabis abuse, with no other psychiatric diagnosis.

The Veteran's extensive post-service medical treatment records show that he has been diagnosed with mild depression, depression not otherwise specified (NOS), adjustment disorder with depression and anxiety, circumstantial depression and anxiety, bereavement, and attention-deficit hyperactive disorder (ADHD).  The Veteran has never received a diagnosis of PTSD.  In August 2007, he screened negative on a PTSD screen.  The Veteran's treating mental health providers have expressed that his depression and anxiety were related to his problems at work and eventual job loss, separation from his wife, and the death of his father.  

A July 2010 VA examination found that the Veteran exhibited severe levels of depression.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood and anxiety, opining that the Veteran's psychiatric disability was not related to his service, as depression and anxiety appeared secondary to him being fired from his job rather than his service experiences.     

The Veteran's Social Security Administration (SSA) records show that he applied for disability on the basis of Achilles tendionopathy and affective/mood disorders.  The Veteran was not found to be disabled for SSA purposes.

The Board finds that the July 2010 VA examination was not adequate, as the examiner did not discuss the Veteran's 1987 hospitalization for alcohol dependency, during which his treating psychiatrist noted that the Veteran exhibited alcohol dependence abuse, and provided an initial impression adjustment disorder with mixed disturbance of mood and conduct.  In addition, the Veteran has reported that he has continued to experience a psychiatric disability since separation from active service, and the Veteran is competent to report when symptoms of the psychiatric disability began and that they have continued since active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Post-service VA treatment records show diagnoses of multiple psychiatric disabilities, to include depression and anxiety.  Therefore, in light of the Veteran's 1987 in-service hospitalization during which he exhibited symptoms of a psychiatric disability, his report that he has continued to experience a psychiatric disability since separation from active service, and his current diagnosis of a psychiatric disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed should be provided.  Based upon the examination results and the review of the claims file, the examiner should provide the following information:

a. Provide a full multi-axial diagnosis pursuant to DSM-IV and specifically state whether or not any Axis I diagnosis is warranted.  Also, specifically state whether or not each criterion for a diagnosis of PTSD is met.

b. With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include depression and anxiety) is it at least as likely as not (50 percent or greater probability) that the disability was present during service?

c. With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include anxiety and depression) is it at least as likely as not (50 percent or greater probability) that the disability was incurred in service or is related to the 1987 in-service hospitalization for alcohol treatment and counseling?

d. Is it clear and unmistakable that any psychiatric disability existed prior to the Veteran's active service?  If so, is it clear and unmistakable that the pre-existing psychiatric disability did not permanently increase in severity during active service?

e. Do any of the psychiatric diagnoses represent a psychosis?  If so, was the psychosis manifested during service or within one year following separation from service?

f. Do any of the psychiatric diagnoses represent a personality disorder?  If so, did any personality disorder have any superimposed Axis I psychiatric disability in service?

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


